PER CURIAM.
In this case the patent has been sustained by the circuit court of appeals for the 'Second circuit (Westinghouse Air-Brake Co. v. New York Air-Brake Co., 11 C. C. A. 528, 63 Fed. 962), and ordinarily that fact, and proper respect for the decision of a, 'co-ordinate court, would incline this court to support a.n order for a preliminary injunction. But upon examination of the peculiar conditions of this cause, in view of the possible great and indefinite injury to the defendant if, upon final hearing, the court should reach a conclusion different from that of the appellate court in the Second circuit, as well as in view of the power of this court to afford ample security and protection to the complainant if final judgment-should be awarded in his favor, we regard the action of the circuit court in refusing an injunction at once as consistent' with sound discretion. But at the same time we think the complainant is entitled to such protection as will not be oppressive to the defendant, and this can be afforded by a bond, with reasonable surety, to answer to and pay the amount of any final decree against it, which bond should he in the sum of $10,000, and filed to the approval of the circuit court, or the acceptance of the complainant, within 30 days after the mandate'of this court is filed in the circuit court, — otherwise an injunction should issue; and the circuit court may entertain a motion that the injunction be suspended for such reasonable time as shall appear to the court to be necessary, in order that the defendant may comply with the terms there of. This case is remanded to the circuit court for proceedings in conformity with this opinion, with costs in this court for the ap-. pellant.